Citation Nr: 0739536	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-20 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for low back strain, and if so, whether the claim 
should be granted.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a right shoulder disability, and if so, 
whether the claim should be granted.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an inguinal hernia, and if so, whether the 
claim should be granted.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for arthritis of the 
lumbar and cervical back.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1969, 
and from April 1971 to May 1987.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, CA.

Service connection is now in effect for cyst, recurrent, 
behind the left ear; residuals scar from laceration of the 
left knee; and fracture of the distal 5th metacarpal, each 
rated as noncompensably disabling.  

In July 2006, the Board remanded the case for specific 
development.  At the time of the Board remand, issue # 5 was 
described as "arthritis of the back," which was the same as 
phrasing of the claim filed by the veteran.  A comprehensive 
review of the file leads the Board to conclude that 
throughout, the arthritis in question is most accurately 
intended to encompass both lumbar and cervical segments and 
thus the issue is best phrased as shown on the front page.  
Accordingly, issue #2 accurately encompasses a claim for 
service connection for a chronic right shoulder disability on 
all potential alternative bases including as a result of 
cervical arthritis.

To the extent indicated herein, the issues ## 1, 4 and 5 are 
partly addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a rating decision in 1987, the RO denied service 
connection for disabilities characterized as a low back 
strain, right shoulder strain and inguinal hernia; that 
decision was not appealed, and it became final.

2.  The additional evidence added to the record since the 
1987 decision, including extensive service medical records 
and additional medical data and opinions, by itself and/or 
when considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the appellant's 
claim for service connection for low back, right shoulder and 
inguinal hernia disabilities, and raises a possibility of 
substantiating the claims.

3.  An inguinal hernia was initially demonstrated in service, 
has been present since service, and is attributable thereto.

4.  Cervical degenerative joint disease at all levels, with 
radiculopathy was first demonstrated in service and has 
continued to present.

5.  A chronic right shoulder disability is reasonably 
attributable either to service or at least in part to 
cervical arthritis of service origin.



CONCLUSIONS OF LAW

1.  Evidence received since the final 1987 determination 
wherein the VARO denied service connection for low back, 
right shoulder and inguinal hernia disabilities is new and 
material, and therefore the appellant's claim may be 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2007).

2.  An inguinal hernia was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 5103 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Cervical arthritis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131; 5103 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  A chronic right shoulder disorder is of service origin 
and/or is secondary to service-connected cervical arthritis.  
38 U.S.C.A. §§ 1110, 1131, 5103; 38 C.F.R. §§ 3.303, 3.310 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the grants 
herein as to the issues of reopening certain claims and 
entitlement to service connection for inguinal hernia, a 
chronic right shoulder disability and cervical arthritis, 
there is no need for further discussion of notice or 
development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection. 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service- connected disability.  38 C.F.R. § 3.310(a) (2007).  
Further, a disability which is aggravated by a service- 
connected disability may be service-connected to the degree 
that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310 was recently amended but such 
is essentially a codification of Allen, it is not relevant to 
this appeal and, in any event, as the claims for service 
connection are granted in full, there is no prejudice to the 
veteran in proceeding with this decision despite his not 
being provided notice of the recent amendment.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

In general, a lay person such as the veteran is not competent 
to opine on medical matters such as the diagnosis or etiology 
of medical disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Recent judicial refinements of that 
Espiritu premise permit lay observations.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that lay statements may be competent to support 
a claim as to lay-observable events or lay-observable 
disability or symptoms).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although we have an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

New and Material

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in November 2001, the new language of 38 
C.F.R. § 3.156(a) will be applied.  To whatever extent the 
new regulation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1987, which was the last final 
adjudication which disallowed the veteran's claim.

The appellant's claim thus turns, in part, upon the legal 
issue of whether any of the evidence submitted since 1987 is 
new and material.  

At the time of the 1987 VARO decision, very few service 
records were available, the sole VA examination was limited, 
and no opinions were solicited as to the etiology of the 
claims disabilities.  Since then, in part as a result of the 
Board's remand, extensive additional service records have 
been added to the file, as well as additional medical 
evidence and opinions.  

This, in the aggregate, is clearly new and material, and, by 
itself and/or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the appellant's claim for service connection for 
low back, right shoulder and inguinal hernia disabilities, 
and raises a possibility of substantiating those claims.  The 
claims with regard to issues ##1, 2 and 3 are reopened.

Inguinal Hernia

Service medical records show no evidence of an inguinal 
hernia at entrance or any history of hernia problems prior to 
service.  

A clinical notation was made in November 1965 that he had had 
pain for 1-2 days after lifting while doing KP.  There was no 
actual protrusion although the inguinal ring was large.  He 
was referred to the surgical unit to evaluate for a hernia.  
The surgical examiner thereafter said that a hernia could not 
actually be documented on the right, but it intermittent pain 
persisted, he was to return to be rechecked.  

In September 1967, a physical evaluation was "OK - except 
for right inguinal hernia".

The veteran was referred for evaluation of a suspected right 
inguinal hernia in October 1967.  Examination showed a slight 
dilated external inguinal ring, right side but no herniation.

In August 1973, he had superficial tenderness in the 
suprapubic area.

In November 1974, he was seen with a 3 day history of fever 
and chills, and pain in both sides without radiation into the 
testicles but increased pain on coughing and deep 
inspiration.  On examination, there was tenderness on the 
right when pressing down on either side of the midline.

On separation examination in November 1986, he checked a 
history of rupture or hernia.  The examiner said that he had 
been evaluated for a "left" inguinal hernia in 1965 with 
negative results. 

On VA examination in May 1987, the veteran reported that he 
had a hernia which caused pain and inability to lift.  He 
reported that his inguinal hernia had commenced in service in 
1965, and that he had not had surgery.  The examiner reported 
that he found laxity in the right inguinal ring but no 
palpable hernia.

At the time the veteran reopened his claim in 1991, he said 
that he been lifting milk racks and his foot slipped out and 
his hurt his back for which he was seen at the sick call and 
at the base hospital and put on quarters; and at the same 
time, he developed a hernia on the "left" side which was 
then diagnosed and surgery suggested but not then done.  

On VA examination in April 2007, the veteran reported that in 
service, he had been told he had a slight right inguinal 
hernia.  He was unsure if it had been caused by anything in 
basic training or not, but he had never had surgery and it 
was not now causing significant problems.  On examination of 
the genitalia, he had small sliding easily reducible right 
inguinal hernia.  The examiner noted that it had apparently 
been present during his service; hypothesized that it was 
unclear whether it was present but had been missed on his 
entrance examination; and was not now causing significant 
functional impairment.

In addressing the right inguinal hernia issue, the Board 
notes that there is no persuasive evidence of any kind that 
it pre-existed service.  Additionally, although the hernia 
has been said to be on either the right or left, and it 
appears that the current findings are on the right, it is not 
inappropriate to correct errors with regard to inadvertent 
misdesignations of "right" or "left" as required.  See 
Gifford v. Brown, 6 Vet. App. 269 (1994).

The hernia was clearly present in and so identified in 
service, has been present ever since service, and is now 
present, whether or not it is significantly disabling.  The 
degree of functional limitation imposed by the disability is 
pertinent in this case only to the rating which may be 
subsequently assigned beyond the confines of this decision, 
rather than the basic acknowledgement of in-service 
incurrence in the form of a grant of service connection.  
Accordingly, service connection is warranted for an inguinal 
hernia of service origin.

Cervical Arthritis and Right Shoulder

Virtually no records are available from his earliest period 
of service.  However on the separation examination in July 
1969, he checked that he had a history of a trick or painful 
shoulder or elbow, which he explained to the examiner related 
to his right elbow from which he had had no complication or 
sequelae.  No cervical problems were noted.

In July 1974, the veteran was seen with complaints of 
tenderness of the right upper trapezius muscle area which was 
accentuated when he turned his head to the left.  Muscle 
stain was diagnosed, and rest, heat and Valium were 
recommended.

In October 1977, the veteran was seen for complaints of a 
questionable pinched nerve in the right shoulder since the 
day before.  A notation showed that he had been admitted for 
a 24 hour appraisal of the muscle spasm at the shoulder; this 
was extended by another 24-hours period in quarters.  Another 
notation was that he had had spasms and tenderness in the 
right trapezius muscle.  Medications including Valium were 
prescribed.  He was later said to feel better after taking 
the medications, some of which were decreased, but ASA, 600 
mg. was continued and he was to be kept in quarters.

In March 1984, he was again admitted for a 48 hour period to 
be seen for what was diagnosed as right parathoraco-scapular 
muscle pain.  An affirmative LOD determination was made.  A 
clinical notation was made that it was thought that he had 
pulled a muscle in the right shoulder while loading supplies 
and the pain had been increasing since then.  Examination of 
the back showed increased muscle strain in the right 
parathoraco-scapular muscle area without cervical or 
trapezius muscle problems.  Examination of the right shoulder 
showed tenderness of the inferior medial scapular muscle but 
motions were full.  He was placed in quarters for 48 hours, 
and prescribed medications to include Norgesic and a heating 
pad with rest.

In May 1986, the veteran was seen for complaints of bilateral 
neck pain without known injury.  It was felt that it was 
probably his trapezius muscle.  His primary complaint related 
to tightness.   Medications had included Robaxin and he had 
used heat.  He said he worked at a keyboard all day, and 
proper posture at the keyboard was recommended to help the 
problem.  A CT scan showed bilateral "traps" and decreased 
function with stiffness of the cervical spine.  "Trap" pain 
was diagnosed.  X-rays showed rotary fixation at C-1, which 
was felt to be a stable injury.  There was also foraminal 
encroaching at C-5/C-6, and C-6/C-7.

In June 1986, he was seen for muscle spasm of the right 
trapezius muscle with tenderness in the cervical vertebra (C-
4/C-5).  Range of motion was decreased due to pain.  It was 
felt that it was due to muscle spasms, and he was confined to 
quarters after which there was some improvement.

Reports of X-rays are in the file dated in June 1986 at which 
time he was found to have rotary fixation at C-1, felt to be  
stable injury "(this is treated conservatively)"; and 
degenerative joint disease at the C-5/C-6 and C/6-C-7 levels 
with neuroforaminal narrowing on the right at C6-C7 and on 
the left at C5-C6.

In November 1986, in addition to low back problems, he was 
noted to have had a history of right trapezius muscle spasm.  
Ultrasound was recommended.

On his separation examination in November 1986, the veteran 
reported a history of recurrent back pain, and the examiner 
identified bilateral trapezius muscle strain since 1966-1967 
for which he had been treated with ultrasound, and was then 
asymptomatic.  

On VA examination in May 1987, the veteran reported that his 
right shoulder and arm cramped and were numb.  On 
examination, the right shoulder was without tenderness, and 
had full range of motion.  The back showed mild lumbar 
tenderness but no spasm; straight leg raising as negative and 
there was full range of motion.  It is not shown that an 
examination was undertaken of the cervical area.  On inquiry, 
the veteran said that it seemed that the right shoulder was 
secondary to his back giving out 1-2 times a year; the pain 
would shoot into the right shoulder and eventually would 
develop into back pain.  He said that there was no known back 
or shoulder injury.  The diagnosis was made of "upper" back 
spasm.  However, X-rays were not taken of the shoulders, or 
either the cervical or lumbar spine.

At the time the veteran reopened his claim in 1991, he 
reported having had problems with both his arms in service 
including after football.  

Treatment records from a private care-giver in 2000 referred 
to soreness in the neck and lower back.  

Private care-giver reports from March 2007 note that the 
veteran was continuing to have problems with neck pain and 
radiculopathy into his right upper extremity with hand 
atrophy.  Various diagnoses had been contemplated but surgery 
was being put off.  One neurologist felt that he had a 
pinched nerve in the neck.  Diagnosis was made of cervical 
disc disease with probable right myelopathy.

One care-giver noted that there were some unknown problems 
involving both upper extremities all the way to the hands, 
but that he clearly had multi-level foraminal compromise.  In 
September 2006, he was noted to have had a recent diagnosis 
of cervical radiculopathy with intermittent numbness in the 
right upper extremity and hand.  He was noted to have had 
problems in his neck for years.

Computerized Tomography (CT) scans and magnetic resonance 
imaging (MRI)s had confirmed severe abnormalities of the 
cervical spine.  CT myelogram showed multilevel foraminal 
disease of the cervical spine particularly at levels C-3/C-4, 
C-5/C-6, but it was noted that it was fairly symmetrical 
bilaterally.  

On VA examination in April 2007, the examiner noted the 
veteran's history of right shoulder and cervical back/neck 
problems.  Various evaluative studies confirmed the presence 
of C-6 cervical radiculopathy and mild degenerative joint 
disease of the right acromioclavicular joint.  The examiner 
specifically opined that any problems the veteran had in the 
top of the right shoulder were due to his cervical 
radiculopathy.  And the examiner opined further that the 
veteran's cervical degenerative joint disease and 
degenerative disc disease with C-6 radiculopathy developed 
while he was in active service as identified in service 
records including X-rays.

In assessing the veteran's right shoulder and cervical 
problems, it is clear that he was having problems throughout 
service.  The service records including unequivocal X-rays 
confirm the presence of the cervical degenerative changes.  
Recent medical opinion confirms that there is a sound basis 
for associating the veteran's cervical degeneration with 
service, and his right shoulder problems, which according to 
recent examination, primarily impact his trapezius muscle at 
present, are in all probability due thereto in addition to 
his mild current shoulder degeneration itself.  Accordingly, 
service connection is warranted for both the cervical 
arthritis and the right shoulder problems, including 
arthritis and radiculopathy, as being the result of service. 


ORDER

New and material evidence has been submitted and the claims 
for entitlement to service connection for inguinal hernia, 
right shoulder disorder and low back strain are reopened; the 
appeal to that extent is granted.

Service connection for inguinal hernia is granted.

Service connection for cervical arthritis is granted.

Service connection for a chronic right shoulder disorder is 
granted.  


REMAND

Low Back Strain and Lumbar Arthritis

Service medical records show numerous complaints of low back 
pain and at least one incident of low back trauma in March 
1981 at which time X-rays were undertaken.  The prevailing 
in-service low back diagnosis was lumbosacral strain although 
there are notations that he had a history of arthritis.

On VA examination in May 1987, the veteran reported that he 
had pain in his back and locking.  On examination, the back 
showed mild lumbar tenderness but no spasm; straight leg 
raising as negative and there was full range of motion.  X-
rays were not taken.

At the time the veteran reopened his claim in 1991, he said 
that he been lifting milk racks and his foot slipped out and 
his hurt his back for which he was seen at the sick call and 
at the base hospital and put on quarters.  

Treatment records from a private care-giver in 2000 referred 
to soreness in the neck and lower back.  Other treatment 
records show signs of degenerative changes.  

A private care-giver in February 2007 noted mild 
dextroscoliosis in the thoracolumbar spine with minimal 
osteophytes of the spine but no compression fractures or 
acute bony abnormalities.  

On VA examination in April 2007, the examiner noted the 
presence of lumbosacral degenerative changes.  However, after 
stating that records had been reviewed, the examiner reported 
that the veteran had had no sign of lumbar strain in service 
records, and concluded that his current changes were too 
remote from service and probably due to aging.  

The Board would note that since the examiner's statement as 
to in-service complaints was entirely inconsistent with the 
actual evidence in service medical records, it can only be 
assumed that perhaps all of the records were not available 
for review.  

In any case, the grant hereof of service connection for other 
problems may also impact whether service connection is 
warranted for lumbosacral strain with degenerative changes.  
This must be also addressed by the VARO. 

Left Shoulder

Service medical records primarily relate to the right 
shoulder.  However, on at least one occasion, which shoulder 
is not designated, so it is unclear whether the pain was then 
in right or left shoulder. 

In November 1981, he was seen for upper sternal border pain 
just to the left and between the shoulder blades.

In June 1986, the veteran awakened with stiffness increased 
from the day before, and what was diagnosed as torticollis in 
the left scapular insertion area.  Ranges of motion were 
decreased.  Robaxin and Motrin were prescribed.  A follow-up 
notation was that the stiff neck had been present for 24 
hours; the neck was still tight but not as much as it had 
been before.  Diagnosis was torticollis and degenerative 
joint disease, C-6/C-7.  He was confined to quarters.

In September 1977, it was specifically noted that the veteran 
had had left shoulder and neck pain.  He gave a history of 
similar findings and said he had been seen at a prior base 
for these symptoms.  The neck pain had been present for 3-4 
days and examination showed decreased range of motion.  
Diagnosis was muscle spasm for which he was given heat, told 
not to use pillows, and given Robaxin and ASA.

At the time the veteran reopened his claim in 1991, he 
reported having had problems with both his arms including 
after football.

Recent treatment records from a private care-giver refers to 
low back pain thought to be due to trauma.  In November 2006, 
the veteran noted worsening of his ongoing intermittent low 
back problems.  In addition, extensive MRIs of the lumbar 
spine in December 2006 showed changes at all levels.

One care-giver noted that there were some unknown problems 
involving both upper extremities all the way to the hands, 
but that he clearly had multi-level foraminal compromise.  
Computerized Tomography (CT) scans and magnetic resonance 
imaging (MRI)s had confirmed severe abnormalities of the 
cervical spine.  A CT myelogram showed multilevel foraminal 
disease of the cervical spine but it was noted that it was 
fairly symmetrical bilaterally.

Since the veteran has not been specifically examined with 
regard to his left shoulder, it is unclear the nature of his 
current problems, and whether they are or are not due to 
service or to other service-connected disability.  

In this regard, however, the Board would note that he did 
have some left shoulder problems in service; and more 
importantly, recent specialized evaluations particularly at 
one private facility have identified the bilateral nature of 
the veteran's shoulder problems and apparent radiculopathy 
from the cervical area.  Since the problems on the right side 
are now subject to service connection, similar problems with 
regard to the left shoulder must be further addressed. 

Based on the evidence of record with regard to lumbosacral 
strain and arthritis and a left shoulder disorder, additional 
development is required.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any evidence he may have with 
regard to his remaining claimed 
disabilities involving his low back and 
left shoulder since service he should 
provide; VA should assist as possible.  It 
would be particularly helpful if the 
veteran is able to obtain X-rays of those 
areas in the period soon after service 
separation.

2.  The veteran should then be examined by 
a VA orthopedist, preferably one who has 
not previously evaluated him, to determine 
the exact nature and extent of his left 
shoulder and low back disabilities and the 
probable etiology of both.  The entire 
service medical file should be reviewed 
(Note that the pertinent records are now 
separated within the packets).  

The examiner should opine as to whether 
low back and/or left shoulder problems are 
(a) at least as likely as not the result 
of service; (b) whether they are in any 
way associable with service-connected 
disabilities including of the cervical and 
shoulder areas; and/or (c) whether they 
are in any way impacted by the service-
connected disabilities.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it. 

3. The case should then be reviewed and, 
if the decision remains unsatisfactory, a 
SSOC should be issued and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


